Citation Nr: 1228379	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-15 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for left knee injury, with chronic pain and degenerative changes in the patella, currently evaluated as 10 percent disabling.  

3.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to February 1992 and from July 1997 to July 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January and November 2009, statements of the case were issued in May 2009 and August 2010, and substantive appeals were received in May 2009 and September 2010.  The Veteran had requested an RO hearing in May 2009, but he withdrew that request in November 2009.  In April 2008, the  RO granted service connection for left knee injury, with chronic pain and degenerative changes in the patella, awarded a temporary total rating effective from December 10, 2007 until February 1, 2008, for left knee surgical treatment necessitating convalescence, and rated the Veteran's service connected left knee injury, with chronic pain and degenerative changes in the patella, as 10 percent from February 1, 2008.  He appealed the 10 percent rating.

The Board has described the underlying service connection issue as one of service connection for an acquired psychiatric disability, to include PTSD, in recognition of the judicial guidance offered in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Specifically, that decision noted that although a claimant may describe only one particular mental disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The decision noted that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  PTSD was considered along with other psychiatric diagnoses during a VA evaluation in October 2005.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder as well as a higher rating for his service-connected left knee disability and a TDIU.  He indicated in January 2009 that he feels that a TDIU is warranted due to PTSD and left knee disability.  He has indicated in May 2009 that he is in vocational rehabilitation.  His vocational rehabilitation file may contain records relevant to each of his claims and is constructively of record, as it contains VA records.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).  Accordingly, it should be obtained.  

Regarding the psychiatric claim in particular, the Veteran had claimed service connection for PTSD in a February 2009 VA Form 21-8940, for claiming TDIU.  He thereafter failed to respond to a February 2009 VA letter asking him to return a PTSD questionnaire which it had mailed to him.  Service records indicate that the Veteran had served in Germany from January 1989 to January 1992.  He had no foreign service for his July 1997 to July 2000 period of service.  In a November 2006 claim form, he indicated that he had not been in the Persian Gulf after August 1, 1990.  However, during treatment in November 2008, the Veteran reported that he had engaged in combat in Honduras and that he had been deployed to Kuwait at the end of the first Gulf War, and then was sent home shortly after arriving.  August 2, 1990 was the day the Persian Gulf War started.  38 C.F.R. § 3.2 (2011).  On VA evaluation in October 2005, the Veteran reported that while in the army, he was involved in frequent fights, usually with others who were intoxicated and provocative toward him.  He has also claimed that he witnessed another soldier kill himself while on guard duty; had to collect remains of another soldier who had been run over by a tank; and smelled the stench of dead bodies.  At age 22 (the Veteran was born in October 1968, which would imply that this occurred during service), he claims he was confronted by an armed mugger in New Hampshire, reacted from his training, and used the mugger's weapon to shoot the mugger in the face.  He stated that he got off on self-defense.  

The Veteran may feel that these or other service stressors may be responsible for his claimed PTSD or other psychiatric disorder.  If so, he should indicate this more clearly.  Some of the events he has described are in-service personal assault scenarios, for which VA is required to advise him that sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and to permit him the opportunity to furnish this type of evidence or advise VA of potential sources of such information.  VA has not advised the Veteran of this or given him the opportunity to respond.

Additionally, there is a new PTSD regulation which has come into effect during the course of the claim.  It eliminates the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Under revised 38 C.F.R. § 3.304 (2011), service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  In light of the above, further attempts to obtain information as to the Veteran's alleged stressors should be made, followed by appropriate development.  

Regarding the Veteran's left knee claim, he underwent VA surgery for left knee problems in December 2007 and there has been no VA examination since this occurred.  Accordingly, a VA examination to ascertain the current extent and severity of his service-connected left knee injury, with chronic pain and degenerative changes in the patella, is necessary.  

Beforehand, however, any additional relevant medical records of treatment the Veteran has received for left knee or psychiatric problems since July 2009, the date of the most recent VA medical record contained in his claims folder, should be obtained.  

Regarding the TDIU claim, the representative in June 2012 asked VA to give the Veteran one more opportunity to return the highlighted copy of his January 2009 VA Form 21-8940, which VA had sent to him in February 2009 for completion and return.  Since the case is being remanded for further development anyway, this action will be performed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to associate the Veteran's vocational rehabilitation folder with his claims file.  The RO should also take action to obtain any additional VA medical records of treatment the Veteran has received since July 2009, for left knee or psychiatric problems.  

2.  The RO should be furnished notice of the types of evidence which may verify personal assault stressors pursuant to 38 C.F.R. § 3.304(f)(5).  The Veteran should also be sent a  PTSD questionnaire for his completion and return, concerning any and all service stressors which he feels caused his psychiatric disorder.  He should be asked to describe the claimed stressors in detail as to time period, location, unit assigned to, etc. 

3.  The RO should then attempt to corroborate any stressors which have been alleged which are verifiable based on the information provided.  

4.  After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  If any claimed stressor(s) has/have been corroborated, the examiner should be informed of the details of such stressor(s).  

If possible, specialized psychological testing for PTSD should be conducted.  All current psychiatric disorders should be clearly diagnosed.  The examiner should also clearly indicate whether or not the criteria for PTSD have been met. 

     a)  If a diagnosis of PTSD is rendered, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is causally related to any corroborated stressor.  If PTSD is diagnosed, the examiner should to provide an opinion as to whether evidence dated contemporaneous to service shows any indication that a personal assault occurred in service.  Specifically, do the service medical records or service personnel records show behavior consistent with the aftermath of an assault in service?  If so, is it at least as likely as not (a probability of at least 50 percent) that the Veteran's PTSD is causally related to such personal assault?  Additionally, if PTSD is diagnosed, the examiner should offer an opinion as to whether it is related to in-service fear of hostile military or terrorist activity?   

     b)  For any other psychiatric diagnosis rendered (other than PTSD), the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such psychiatric disorder is causally related to service. 

The psychiatric examiner should also comment on the degree of employment impairment caused by the Veteran's psychiatric disability.  

A rationale should be provided, to include discussion of the results of examination and any testing.  

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond, to the extent possible, to the above-posed questions.

5.  The Veteran should also be scheduled for a VA examination for his service connected left knee injury with chronic pain and degenerative changes in the patella.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should clearly report all examination findings in accordance with VA rating criteria for knee disabilities applicable to this appeal.  

The examiner should report the range of motion for the Veteran's left knee.  The examiner should also report the point (in degrees) if any, that range of motion is limited by pain.  Any additional functional loss, including during flare-ups, due to fatigue, incoordination and/or weakened movement should be reported.   

The examiner should also report whether there is recurrent subluxation or lateral instability and, if so, whether it is slight, moderate or severe. 

The examiner should comment on the degree of employment impairment caused by the Veteran's service connected left knee disability.  

6.  After completion of the above and any additional development deemed necessary, the RO should review the expanded record and readjudicate the issues.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


